DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
Applicant's amendments filed 3/18/2022 to claims 1, 5, 12-13 and 18-20 have been entered. Claims 4, 11 and 22 have been canceled. Claims 1-3, 5-10 and 12-21 remain pending, of which claims 1-3, 5-10 and 12 are being considered on their merits. Claims 13-21 remain withdrawn from consideration. References not included with this Office action can be found in a prior action. Any rejections of record not particularly addressed below are withdrawn in light of the claim amendments and applicant’s comments.
	
Election/Restrictions
Applicant’s election of Group I, drawn to a model system for liver fibrosis, stands.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5-10 and 12 remain rejected under 35 U.S.C. 101 because the claimed invention is directed to naturally occurring product without significantly more. Independent claim 1 is drawn to a product of a model system comprising liver extracellular matrix, liver progenitor cells, Kupffer cells, and hepatic stellate cells. The judicial exception is the naturally occurring liver extracellular matrix, liver progenitor cells, Kupffer cells, and hepatic stellate cells, all of which are naturally occurring together in a developing liver.Therefore each of the components are individually naturally occurring, and they all occur together in nature in a naturally occurring liver. While the claimed model system product of naturally occurring cells and extracellular matrix is provided in either a culture dish, a modular device, or a microfluidic device, this limitation does not appear to structurally change the claimed naturally occurring model system. It is noted that a modular device is not defined in the specification and therefore the broadest reasonable interpretation of modular device is merely a construct. Therefore each of both the options of culture dish and modular device are merely a container for the naturally occurring liver tissue and do not structurally change the liver tissue. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because each of the claimed naturally occurring components of the product occur together in nature, and providing the naturally occurring model system in a culture dish is routine and conventional (see Mitaka, 2002, J Hepatobiliary Pancreat Surg 9:697–703 at col. 1 on page 699). Therefore even the dependent claims that recite that the combination of naturally occurring materials are in the form of a spheroid (claim 2), comprise specific percentages of cells (claim 3), or are placed in a culture environment (claims 1 and 6-7) do not add significantly more than the combination of naturally occurring materials as none of these limitations significantly change the naturally occurring components in the claimed product. Obtaining a portion of a naturally occurring developing liver in the form of a sphere only limits to the shape of the portion of naturally occurring liver tissue that is collected and does not change the naturally occurring cells and extracellular matrix within the sample.  Similarly adjusting the number of cells in the naturally occurring construct does not structurally change the naturally occurring cells that are in the construct. Additionally dependent claims 5, 8-10 and 12 further limit the naturally occurring components to specific types of naturally occurring components and therefore do not add significantly more to the naturally occurring components. Therefore the claims are not directed to eligible subject matter. 
Response to Arguments
Applicant's arguments filed 3/18/2022 have been fully considered but they are not persuasive. 
Applicant highlights that the claimed model system is provided in either a culture dish or microfluidic device. Applicant alleges that because culture dishes and microfluidic devices are not naturally occurring, that this the claims are not drawn to a natural product. However, as stated above, this limitation does not appear to structurally change the claimed naturally occurring model system. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because each of the claimed naturally occurring components of the product occur together in nature, and providing the naturally occurring model system in a culture dish is routine and conventional. Therefore this argument is not persuasive. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Mitaka (2002, J Hepatobiliary Pancreat Surg 9:697–703) in view of Deng et al (2008, J Cell Physiol, 217(1):138-44).
Regarding claims 1 and 6-7, Mitaka teaches mall hepatocytes (SHs) (reads on liver progenitor cells) in coculture with stellate cells, and Kupffer cells on collagen (reads on liver extracellular matrix) in a culture dish (reads on modular device) (see col. 1 on page 699). Regarding claim 8, Mitaka’s product reads on being capable of being implanted.  Regarding claim 1, Mitaka’s product has been cultured for 10 days (see col. 1 on page 699). Regarding claim 12, Figure 2 of Mitaka shows the product includes clustered hepatocytes. 
Mitaka does not teach the stellate cells are activated.
Regarding claim 1, Deng teaches culturing hepatic stellate cells (HSCs) with Kupffer cells activates the HSCs, and that activated HSCs cultured with stem cells drives the differentiation of the stem cells towards hepatocyte like cells (see abstract). 
It would have been obvious to combine the teachings of Mitaka with Deng to make Mitaka’s coculture with activated HSCs, stem cells, and Kupffer cells. A person of ordinary skill in the art would have had a reasonable expectation of success in making Mitaka’s coculture with activated HSCs, stem cells, and Kupffer because Mitaka teaches using each of these cell types and Deng establishes that HSCs can be cocultured with both Kupffer cells and stem cells. The skilled artisan would have been motivated to make Mitaka’s coculture with activated HSCs, stem cells, and Kupffer cells because Mitaka teaches each of these types is useful while Deng establishes that Kupffer cells can activate HSCs which can then support the stem cells differentiation towards hepatocyte like cells. 
Regarding the intended use of the claimed product in the preamble, since the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations, the preamble does not distinguish from the art’s product.
	Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.
Claims 1-2, 6-9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Guillouzo U.S. PG PUB 20160168536, effective filing date of 5/20/2015) in view of Deng et al (2008, J Cell Physiol, 217(1):138-44). 
Regarding claims 1-2, 6-7 and 9, Guillouzo teaches human Hepa-SC (liver progenitor cells) cells were used to produce hepatic cell units on matrigel (reads on extracellular matrix) in a culture dish (reads on modular device): spheroids of hepatic cells mixed with non-parenchymal cells including sinusoidal cells, stellate and kupffer cells and that these spheroids can be made from other progenitors (see paragraphs [0008], [0084] and [0115] and Figure 18). Regarding claim 8, Guillouzo’s product reads on being capable of being implanted.  Regarding claim 12, Guillouzo’s product reads on a product that includes clustered hepatocytes. 
Guillouzo does not teaches the stellate cells are activated (claim 1) or that they are cultured for one to four weeks (claim 1).
Regarding claim 1, Deng teaches culturing hepatic stellate cells (HSCs) with Kupffer cells activates the HSCs, and that activated HSCs cultured with stem cells drives the differentiation of the stem cells towards hepatocyte like cells (see abstract). Regarding claim 1, Deng teaches co-culturing the cells together for 7 to 20 days (see page 139).
It would have been obvious to combine the teachings of Guillouzo with Deng to make Guillouzo’s spheroid with activated HSCs, stem cells, and Kupffer cells cultured for 7 to 20 days. A person of ordinary skill in the art would have had a reasonable expectation of success in making Guillouzo’s spheroid with activated HSCs, stem cells, and Kupffer because Guillouzo teaches using each of these cell types and Deng establishes that HSCs can be cocultured with both Kupffer cells and stem cells, and that the cells can be cultured for 7 to 20 days. The skilled artisan would have been motivated to make Guillouzo’s spheroid with activated HSCs, stem cells, and Kupffer cells because Guillouzo teaches each of these types is useful while Deng establishes that Kupffer cells can activate HSCs which can then support the stem cells differentiation towards hepatocyte like cells, and that culture conditions can range from 7 to 20 days. 
Regarding the intended use of the claimed product in the preamble, since the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations, the preamble does not distinguish from the art’s product.
	Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.
Claims 1-2, 6, 8-9 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Buchheiser et al (WO 2013/190013 Al) in view of Deng et al (2008, J Cell Physiol, 217(1):138-44). 
Regarding claims 1 and 6, Buchheiser teaches an in vitro method of generating cells of hepatocyte phenotype, the method comprising culturing adherent adult multipotent cells (see claim 1) with other cells in coculture (reads on in a culture dish) including stellate cells, and Kupffer cells (see claim 10) and the cells may be grown three-dimensionally, for example in the extracellular matrix (see paragraph [0163]). Regarding claim 2, Buchheiser teaches the cells may be in the form of a spheroid (see claim 11). Regarding claim 8, Buchheiser’s product reads on being capable of being implanted.  Regarding claim 9, Buchheiser teaches the cells may be human (see paragraph [0087]). Regarding claim 11, Buchheiser teaches the product in culture of more than 1 week (see paragraph [0086]). Regarding claim 12, Buchheiser teaches the progenitor cells have a hepatocyte phenotype, and therefore Buchheiser’s spheroid reads on “clustered hepatocytes”.
Buchheiser does not exemplify combining all of the embodiments Buchheiser teaches are useful in Buchheiser’s product. Buchheiser does not teaches the stellate cells are activated.
Regarding claim 1, Deng teaches culturing hepatic stellate cells (HSCs) with Kupffer cells activates the HSCs, and that activated HSCs cultured with stem cells drives the differentiation of the stem cells towards hepatocyte like cells (see abstract). 
It would have been obvious to combine all of the teachings Buchheiser teaches are useful in Buchheiser’s product. A person of ordinary skill in the art would have had a reasonable expectation of success in combining all of the teachings Buchheiser teaches are useful in Buchheiser’s product because Buchheiser teaches they are embodiments of Buchheiser’s product. The skilled artisan would have been motivated to combine all of the teachings Buchheiser teaches are useful in Buchheiser’s product because they are specifically taught by Buchheiser as being useful in Buchheiser’s product.
It would have been obvious to combine the teachings of Buchheiser with Deng to make Buchheiser’s spheroid with activated HSCs, stem cells, and Kupffer cells. A person of ordinary skill in the art would have had a reasonable expectation of success in making Buchheiser’s spheroid with activated HSCs, stem cells, and Kupffer because Buchheiser teaches using each of these cell types and Deng establishes that HSCs can be cocultured with both Kupffer cells and stem cells. The skilled artisan would have been motivated to make Buchheiser’s spheroid with activated HSCs, stem cells, and Kupffer cells because Buchheiser teaches each of these types is useful while Deng establishes that Kupffer cells can activate HSCs which can then support the stem cells differentiation towards hepatocyte like cells. 
Regarding the intended use of the claimed product in the preamble, since the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations, the preamble does not distinguish from the art’s product.
	Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.
Claims 1-3, 5-6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Handa et al (2014, The American Journal of Pathology, 184(2): 348-357; of record in IDS filed 8/7/2018) in view of Deng et al (2008, J Cell Physiol, 217(1):138-44) and Vekemans et al (2005, World J Gastroenterol. 11(33): 5095–5102).
	Regarding claim 1, Handa is directed to a review of applications that involve multiple types of cells with a biomimetic spatial organization for which three-dimensional configurations could be used for drug development or to explain mechanisms of disease (see abstract). Regarding claim 1, Handa teaches in liver tissue models interactions between a cell and its surroundings are integral for proper cellular function (see col 1 on page 349). Regarding claims 1 and 5, Handa teaches a decellularized liver model is a natural scaffold that can be used to mimic the tissue-tissue interface that is a crucial element of whole liver organ structure in ways not previously possible using conventional 3D ECM gel cultures (see col 1 on page 350). Regarding claim 10, Handa teaches porcine liver extracellular matrix can be used (see col. 2 on page 351). Regarding claims 1 and 2, Handa multicellular organoids (reads on spheroid) can contain different cell types including stem cells, Kupffer cells, hepatocytes, and stellate cells (see page 352). Regarding claim 1, any of Handa’s teachings of culture read on the limitation of “culture dish”. 
	Handa does not teach the combination of stem cells, Kupffer cells, hepatocytes, and stellate cells together in the organoid (claim 1), the ratio of cells (claim 3) that the stellate cells are activated (claim 1) or that they are cultured for one to four weeks (claim 1).
Regarding claim 1, Deng teaches culturing hepatic stellate cells (HSCs) with Kupffer cells activates the HSCs, and that activated HSCs cultured with stem cells drives the differentiation of the stem cells towards hepatocyte like cells (see abstract). Regarding claim 1, Deng teaches co-culturing the cells together for 7 to 20 days (see page 139).
	Regarding claims 1 and 3, Vekemans teaches that both Kupffer cells and stellate cells are both sinusoidal cells that are found together in the liver, and that sinusoidal cells make up about 35% of the total cell number in the liver, with there being slightly more Kupffer cells than stellate cells (see col. 2 on page 5095).  
It would have been obvious to combine the teachings of Handa with Deng and Vekemans to make a liver organoid comprising activated HSCs, stem cells, and Kupffer cells on Handa’s EMC for 7 to 20 days, wherein the product comprises a combined total of about 35% HSCs and Kupffer cells. A person of ordinary skill in the art would have had a reasonable expectation of success in make a liver organoid comprising activated HSCs, stem cells, and Kupffer cells on Handa’s EMC, wherein the product comprises a combined total of about 35% HSCs and Kupffer cells because Handa teaches each of these cell types can be used, Deng establishes that HSCs can be cocultured with both Kupffer cells and stem cells for 7 to 20 days, while Vekemans establish that the cells are found together in livers and that the amount of sinusoidal cells is only a total of 35% of the total cells. The skilled artisan would have been motivated to make a liver organoid comprising activated HSCs, stem cells, and Kupffer cells on Handa’s EMC, wherein the product comprises a combined total of about 35% HSCs and Kupffer cells because Handa teaches each of these types is useful while Deng establishes that Kupffer cells can activate HSCs which can then support the stem cells differentiation towards hepatocyte like cells, and that culture conditions can range from 7 to 20 days. Additionally, Vekemans establish that the cells are found together in livers so it would better replicate the cells natural environment. 
Regarding the intended use of the claimed product in the preamble, since the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations, the preamble does not distinguish from the art’s product.
	Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.
Response to Arguments
Applicant's arguments filed 3/18/2022 have been fully considered but they are not persuasive. 
Applicant highlights that claim 1 has been amended to incorporate the limitations of canceled claims 4 and 11, and applicant highlights these claims were not rejected together. However, the rejections above now each address these limitations which were incorporated into claim 1. Therefore this argument is not persuasive. 
Conclusion
No claims are free of the art. No claims are allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanie McNeil whose telephone number is (571)270-5250. The examiner can normally be reached Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 5712720614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.A.M/Examiner, Art Unit 1653                                                                                                                                                                                                        /SHARMILA G LANDAU/Supervisory Patent Examiner, Art Unit 1653